Citation Nr: 1613585	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disorder, to include as a result of presumed exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran initially requested a Board hearing.  See VA Form 9 of January 2010.  A review of the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran canceled a hearing scheduled for April 1, 2014.  He has not requested a rescheduled hearing, and his request for a Board hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

A rating decision of February 2008 denied service connection for a "heart condition."  The Veteran did not appeal the decision or submit new and material evidence within one year of its issuance.  The decision thus became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  Since that time, a liberalizing law has created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  When a statute or regulation creates a new basis of entitlement to benefits by liberalizing the requirements for entitlement, an applicant's claim of entitlement under the law or regulation is a claim distinct from a claim denied prior to the liberalizing law.  See Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  A claim based on the liberalizing law is a new claim requiring no new and material evidence to reopen the claim previously and finally disallowed.  See Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991)  Therefore, the Veteran's February 2009 claim for entitlement to service connection for "heart issues secondary to DM II" must be reviewed on a de novo basis and not as an application to reopen a previously denied claim.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004).

In July 2014, the Board remanded this matter for further evidentiary development.

This appeal has been processed using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran experiences no limitation of METs (metabolic equivalents) as a result of his currently disagnosed CAD and aortic stenosis, nor is continuous medication prescribed with respect to CAD or aortic stenosis.

2.  The Veteran's currently diagnosed coronary artery disease (CAD) and aortic stenosis are not related to his military service, to include exposure to herbicides.

3.  The Veteran's currently diagnosed CAD and aortic stenosis are not caused or aggravated by his service-connected diabetes mellitus type II.

4.  Heart disease was not manifest during service or within one year of separation.


CONCLUSION OF LAW

Entitlement to service connection for coronary artery disease and aortic stenosis, to include as a result of presumed exposure to herbicides, or as secondary to service-connected diabetes mellitus type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

In a July 2014 remand, the Board ordered the AOJ to obtain outstanding VA treatment records and any outstanding private treatment records and to schedule the Veteran for a VA medical examination for his heart disorder.  Because the evidence then of record indicated that the Veteran's heart disorder, including a diagnosis of coronary artery disease, may have increased in severity since the last VA examination, the Board ordered that the Veteran undergo a new VA examination to determine whether his coronary artery disease had manifested to a compensable degree.  The Veteran's claim was then to be readjudicated.

The Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that outstanding VA treatment records have been obtained and associated with the claims folder.  The Veteran also underwent a VA examination for heart conditions in February 2015, and a report of the examination has been associated with his claims folder.  The Veteran's claim was readjudicated by a February 2015 supplemental statement of the case.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was provided with VCAA notice by letters of March 2009 and March 2011.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, post-service VA and private treatment records, service personnel records, and service treatment records.

The Veteran underwent VA medical examinations for his heart in June 2007, March 2013, and February 2015.  The report of the February 2015 examination shows that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, evaluated the Veteran's current health condition, and provided a rationale for the medical opinions expressed.  The February 2015 examination report is adequate for evaluation purposes.  See 38 C.F.R. §§ 3.103(c)(2), 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).

Elements of service connection, generally

Veterans are entitled to compensation from the Department of Veterans Affairs (DVA) if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service) (West 2014).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-- the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015); Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2015).  For the listed chronic conditions, a showing of a continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as ischemic heart disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.


Service connection for a heart disorder

Direct service connection

Competent medical evidence of record indicates a diagnosis of "aortic stenosis."  See March 2007 treatment record of Dr. K. L.; VA treatment record of February 2009.  The Veteran has also been diagnosed with "minimal non-obstructive coronary artery disease."  See VA treatment record of March 2009.

The Veteran does not contend that he experienced symptoms of heart disease during service, and his service treatment records contain no report of, or treatment for, a heart disability.    In fact, the heart and vascular system were normal at separation.  The evidence of record does not indicate complaints or treatment for a heart disability until April 2002, when an impression of "moderate aortic stenosis" is noted.  See April 2002 treatment record of Dr. R. C.  Based upon this evidence, we conclude that heart disease was not "noted" during service or within one year of separation.

The Veteran served in the Republic of Vietnam beginning in July 1966.  See Veteran's VA Form DD 214; Veteran's claim of March 2007.  As there is no affirmative evidence of non-exposure, his exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.307(d), 3.309(e) (2015).

The diseases presumptively associated with herbicide exposure include: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e) (2015).  The presumption requires exposure to an herbicide agent and, in the case of ischemic heart disease, manifestation of the disease to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2015).

Diagnostic Code (DC) 7005, which pertains to the evaluation of arteriosclerotic heart disease (coronary artery disease), provides that a compensable, i.e., 10 percent, rating is warranted where a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required.

A 30-percent rating is warranted where the coronary disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when the claimant had more than one episode of congestive heart failure within the past year, when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.

A VA treatment record of May 2009 notes: "Left Ventricle: normal systolic function; normal size; moderate hypertrophy. C. Aortic Valve: no regurgitation; severe stenosis."

The Veteran does not have a congestive heart failure diagnosis.  See VA treatment record April 2009.

The March 2013 VA examination report diagnosed minimal coronary artery disease and noted evidence of cardiac hypertrophy on echocardiogram, left ventricular ejection fraction of 53 percent, and a METs level of 3 to 5 based on an interview.  The examiner noted that, because the METs limitation was due to multiple factors, including morbid obesity, back pain, and knee pain, it was not possible to accurately estimate the percentage of the METs level limitation that was due solely to the heart condition(s).

A January 2014 ultrasound report found "normal left ventricular size with low normal to minimally reduced systolic function (EF 50% visually estimated) and stated that a "small inferoapical regional wall motion abnormality ... cannot be excluded."  See January 2014 VA treatment record.  A June 2013 ultrasound report found "normal left ventricular size and systolic function (EF 65-70%) (visually estimated)."  See June 2013 VA treatment record.

The February 2015 VA examiner determined that a METs level of greater than 3-5 METS resulted in dyspnea.  In the examiner's estimation, however, "0%" of the "METS level limitation is due solely to the heart condition(s)."  In the examiner's opinion, the Veteran's "morbid obesity," not his heart disability, limits his METS level.  It was also noted that the "continuous medication" that the Veteran is required to take for hypertension, kidney protection, and hyperlipidemia," while being "preventative of ischemic events," is not prescribed for CAD treatment.   Significantly, "no medications are specifically prescribed for CAD treatment."

The February 2015 VA examiner concluded that the Veteran's heart disorder "was less likely than not (less than 50% probability) incurred or caused by" his in-service herbicide exposure.  The rationale was stated, in part, as: "[The Veteran] was found to have mild asymptomatic non-obstructive, non-ischemic coronary artery disease during a pre-surgery cardiac catheterization [in March 2009].  He has had no ischemic events such as myocardial infarction.  It is therefore less likely than not that he has an ischemic CAD condition due to herbicide exposure."

The Board notes that the February 2015 VA examiner did not explicitly comment upon the evidence of cardiac hypertrophy on echocardiogram and the left ventricular ejection fraction of 53 percent, as noted in the VA examination report of March 2013, or upon the estimated left ventricular ejection fraction of 50 percent that was noted in the cardiac ultrasound report of January 2014.  The examiner's opinion is nevertheless adequate.  The examiner considered the Veteran's period of service and post-service history in concluding that "he has had no ischemic events."  A VA examination report need not "explicitly lay out the examiner's journey from the facts to a conclusion" and must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Furthermore, VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Because a preponderance of the evidence is against finding that the Veteran's ischemic heart disease has manifested to a degree of 10 percent or more at any time after service, service connection is not warranted based on presumed herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 4.104, DC 7005 (2015).

Notwithstanding the herbicide presumption, a claimant may establish service connection for disability due to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  With regard to a nexus between the Veteran's presumed exposure to herbicides and his current heart disability, a preponderance of the competent and probative evidence is against such a finding.  The February 2015 VA examiner found it "less likely than not that [the Veteran] has an ischemic CAD condition due to herbicide exposure."  There is no contrary medical opinion of record.

Laypersons are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine as to a diagnosis or the etiology of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2015).  To the extent that the Veteran asserts that his heart disability is related to his herbicide exposure, he is competent to report the regulaions and the basis of the regulation.  However, he has not established his competence to establish the degree of disability due to a disease process.

The evidence establishes that the appellant has heart disease.  However, the most probative evidence establishes that the heart disease is not manifest to a compensable level.  Since the disease has not manifest to a compensable level, service connection may not be presumed.

Secondary service connection

The Veteran argues that his heart disability is caused by his service-connected diabetes mellitus or by his exposure to herbicides during service in Vietnam.  See Veteran's statements of February 2009, April 2009, January 2010, and April 2011. 
As noted above, the Veteran has aortic stenosis and coronary artery disease.  He is also serviced connected for, among other disabilities, diabetes mellitus type II (DM2) with proteinuria, bilateral cataracts, and bilateral subjective peripheral neuropathy associated with herbicide exposure.  See rating decision of February 2008.

With respect to a nexus, a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current heart disability is caused, or aggravated by, his diabetes mellitus type II.  The Veteran was initially afforded a VA examination in June 2007.  The VA examiner found that the Veteran had aortic stenosis that was not causally related to his diabetes.  The examiner did not offer a rationale for the opinion or address whether the diabetes aggravated the Veteran's heart disorder.

It was noted in a December 2008 VA examination for diabetes mellitus type II, as well as in a VA treatment record of January 2009, that the Veteran's "aortic stenosis [is] not secondary to diabetes mellitus."

The February 2015 VA examiner concluded that the Veteran's heart disability "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The rationale cited the fact that "aortic stenosis is caused by a calcification process that is different from the normal atherosclerotic process, and [that] research has not found aortic stenosis to be caused by diabetes."  The examiner further supported her opinion as follows: "At age 62, the veteran's coronary artery disease was found to be mild, asymptomatic, non-obstructive and non-ischemic.  Cholesterol, smoking, stress, abdominal obesity and hypertension were all found in the Interheart Study to be the top risk factors for CAD.  Diabetes was at the bottom of the list as a risk factor, so it is less likely than not that his DM caused his non-ischemic CAD, and it is more likely than not that his well-documented high cholesterol, severe morbid obesity, tobacco use and hypertension are the primary causes of his asymptomatic, non-ischemic CAD."

The February 2015 examiner also offered a negative opinion with respect to the likelihood that the Veteran's heart disorder was aggravated beyond its natural progression by his service-connected diabetes.  By way of explanation, the examiner noted that the Veteran was first diagnosed with moderate aortic stenosis in 2008, received a valve replacement in 2009, and was diagnosed with diabetes mellitus "in 1996 or 1997."  The examiner then stated: [T]here is no known research evidence that [diabetes mellitus] aggravates the specific type of calcification that causes aortic stenosis.  [The Veteran's] CAD is mild and asymptomatic, non-obstructive and non-ischemic.  It was found only on a pre-surgical study in 2009, and not because he was symptomatic.  This mild degree of CAD, at the veteran's age of 62 when it was found, is consistent with the average American's cardiac atherosclerosis level, so it is less likely than not that it was aggravated by his DM."  See report of VA examination of February 2015.

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The February 2015 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  To the extent that the Veteran contends that his heart disability is related to his service-connected diabetes mellitus type II, the Veteran is not competent, as a layperson, to determine the etiology of a complex, non-obvious medical condition such as aortic stenosis or coronary artery disease.  See Woehlaert, supra.  The Veteran has not submitted a medical opinion to contradict the February 2015 VA examiner's opinion.  Although accorded ample opportunity to present a competent medical opinion linking his heart disability to his diabetes mellitus type II, the Veteran has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (stating that it is the claimant's responsibility to support a claim for VA benefits).  


Conclusion

For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus type II.


ORDER

Entitlement to service connection for a heart disorder, to include as a result of presumed exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


